Exhibit 99.1 KOBEX MINERALS INC. Condensed Consolidated Interim Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) Three months ended March 31, 2012 and 2011 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS These unaudited financial statements have been prepared by management of the Company and have not been reviewed by the Company’s independent auditor. Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Financial Position (Unaudited, prepared by management) (Expressed in Canadian dollars) As at March 31, 2012 and December 31, 2011 Note March 31 December 31 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities 3 Receivables and prepaids 4 LEASEHOLD IMPROVEMENTS Total assets $ $ LIABILITIES CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ SHAREHOLDERS' EQUITY Share Capital 6 Contributed Surplus Accumulated Other Comprehensive Income ) ) Deficit ) ) Nature of operations 1 Commitments 10 $ $ The notes to the unaudited condensed consolidated interim financial statements are an integral part of these statements. These unaudited condensed consolidated interim financial statements were approved by the Board of Directors on May 4, 2012 and were signed on its behalf by: "Alf Hills" Director May 4, 2012 "Jim O'Rourke" Director May 4, 2012 [ 2 ] KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Comprehensive Income (Loss) (Unaudited, prepared by management) (Expressed in Canadian dollars) Three months ended Three months ended Note March 31, 2012 March 31, 2011 EXPENSES Consulting $ $ Corporate development and investor relations Amortization Exploration 5 Office and sundry Professional fees Rent, parking and storage Salaries and employee benefits Transfer agent and regulatory fees Travel and accommodation LOSS BEFORE UNDERNOTED ITEMS ) ) OTHER INCOME (EXPENSE) Foreign exchange loss ) ) Interest income Impairment of marketable securities 3 ) - ) LOSS FOR THE PERIOD $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) Change in fair value of available-for-sale marketable securities 3 - ) - ) TOTAL COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding For the three months ended March 31, 2012 and 2011 The notes to the unaudited condensed consolidated interim financial statements are an integral part of these statements. [ 3 ] KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Changes in Equity (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2012 and 2011 For the three months ended March 31, 2012 Note Shareholders' EquityTotal Share Capital Contributed Surplus Accumulated Other Comprehensive Income Deficit Balance - December 31, 2011 $ ) $ ) Loss for the period ) - - - ) Proceeds from the exercise of 24,581 share options 6 - - - Balance March 31, 2012 $ ) $ ) For the three months ended March 31, 2011 Shareholders' EquityTotal Share Capital Contributed Surplus Accumulated Other Comprehensive Income Deficit Balance - December 31, 2010 $ ) Loss for the period ) - - - ) Change in fair value of available-for-sale marketable securities 3 ) - - ) - Proceeds from the exercise of 90,755 share options 6 - - - Contributed surplus reallocated to share capital upon the exercise of 90,755 share options - ) - - Balance March 31, 2011 $ ) $ ) The notes to the unaudited condensed consolidated interim financial statements are an integral part of these statements. [ 4 ] KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Cash Flows (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2012 and 2011 Three months ended Three months ended Note March 31, 2012 March 31, 2011 CASH PROVIDED FROM (USED FOR) Cash flows from operating activities Loss for the period $ ) $ ) Adjustments for items not affecting cash Amortization Impairment of marketable securities 3 - Changes in: Receivables and prepaids Accounts payable and accrued liabilities ) ) ) Cash flows from financing activities Exercise of share options 7 DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ The notes to the unaudited condensed consolidated interim financial statements are an integral part of these statements. [ 5 ] KOBEX MINERALS INC. Notes to Condensed Consolidated Interim Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2012 and 2011 1.NATURE OF OPERATIONS Kobex Minerals Inc. (the “Company”) is a public company listed on the TSX Venture Exchange in Canada and the NYSE-Amex Exchange in the United States. The Company is engaged in the business of acquisition, exploration and development of mineral properties. The underlying value of mineral properties is dependent upon the ability of the Company to complete exploration and development and the discovery of economically recoverable reserves, the ability of the Company to obtain necessary financing to explore and develop the properties and upon future profitable production or proceeds from disposition of the Company’s mineral properties.The Company presently considers itself to be an exploration stage company. 2. SIGNIFICANT ACCOUNTING POLICIES Statement of compliance These condensed consolidated interim financial statements have been prepared by management in conformity with IAS 34, Interim Financial Reporting and do not include all the disclosures required for full annual financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. Certain comparative figures have been reclassified to conform to the current period's presentation. Basis of measurement These condensed consolidated interim financial statements have been prepared on the historic cost basis except for marketable securities; the recognition and measurement of which is described in this Note 3 below. Use of Estimates The preparation of condensed consolidated interim financial statementsin conformity with IAS 34 requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amount of assets, liabilities and provisions, income and expenses and the disclosure of contingent assets and liabilities at the date of these financial statements. Significant areas requiring the use of management estimates relate to the determination of the fair value of share-based compensation, other than temporary impairments for investments, environmental obligations and impairment of mineral properties and deferred costs. Actual results may differ from these estimates. Functional and Foreign Currency These condensed consolidated interim financial statements are presented in Canadian dollars, which is the Company and all its subsidiaries functional currency.All financial information presented in Canadian dollars has been rounded to the nearest dollar. Transactions in currencies other than the functional currency of an entity are recorded at the rates of exchange prevailing on the dates of the transactions. At the end of each reporting period, monetary assets and liabilities that are denominated in foreign currencies are translated at the rates prevailing at that date. Non-monetary items that are measured in terms of historical cost in the foreign currency are not re-translated. [ 6 ] KOBEX MINERALS INC. Notes to Condensed Consolidated Interim Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2012 and 2011 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Principles of Consolidation These condensed consolidated interim financial statements include the accounts of the Company and its subsidiaries, all of which are wholly owned. All inter-company transactions and balances and any unrealized income and expenses arising on inter-company transactions are eliminated in preparing these interim financial statements. Mineral Properties Except for direct costs related to the acquisition of exploration stage resource property interests, all exploration and evaluation expenditures including those incurred prior to an exploration licence being obtained are charged to profit or loss as they are incurred until a property reaches the development stage. The Company does not consider a resource property to be at the development stage until such time as either mineral reserves are proven or permits to operate the mineral resource property are received and financing to complete development has been obtained.Development expenditures incurred subsequent to a development decision, and to increase or to extend the life of existing production, are capitalized and will be amortized on the unit-of-production method based upon estimated proven and probable reserves.When it is determined that a project or property will be abandoned, then the costs are written-off. The Company’s tangible assets are reviewed by Management for an indication of impairment at each statement of financial position date.Management takes into consideration various information including, but not limited to, results of exploration activities conducted to date, estimated future metal prices, and reports and opinions of outside geologists, mine engineers and consultants.If indication of impairment exists, the asset’s recoverable amount is estimated. An impairment loss is recognized when the carrying amount of an asset, or its cash-generating unit, exceeds its recoverable amount. A cash-generating unit is the smallest identifiable group of assets that generates cash inflows that are largely independent of the cash inflows from other assets or groups of assets. Impairment losses are recognized in profit and loss for the period. Although the Company has taken steps to verify title to mineral properties in which it has an interest, these procedures do not guarantee the Company’s title. Such properties may be subject to prior agreements or transfers and title may be affected by undetected defects. Asset Retirement Obligations Asset retirement obligations are recognized when a legal or constructive obligation arises. This liability is recognized at the present value of management’s best estimate. The provision recognized is periodically reviewed and updated based on the facts and circumstances available at the time. Changes to the estimated future costs for operating sites are recognized in the statement of financial position by adjusting both the closure and rehabilitation asset and provision. When the liability is initially recorded the Company capitalizes the cost by increasing the fair value amount of the related long-life assets. Over time, the liability is accreted to its present value each period, and the capitalized cost is amortized on the same basis as the related asset. Upon settlement of the liability, the Company may incur a gain or loss. As at March 31, 2012 and December 31, 2011 the Company does not have any asset retirement obligations. Income Taxes The Company follows the asset and liability method of accounting for income taxes. Under this method deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and losses carried forward. Deferred tax assets and liabilities are measured using substantively enacted or enacted tax rates that are expected to [ 7 ] KOBEX MINERALS INC. Notes to Condensed Consolidated Interim Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2012 and 2011 apply to taxable income in the periods in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the substantive enactment date. Potential deferred income tax assets are not recognized to the extent that they are not considered probable to be realized. Leasehold Improvements Leasehold improvements are recorded at cost and are amortized over their estimated useful life. Asset Basis Rate Leasehold Improvements Straight-line
